Case 2:19-cv-00300-JRG Document 306 Filed 04/28/21 Page 1 of 2 PageID #: 12223




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 GIGAMON, INC.,                                §
                                               §
                                               §
               Plaintiff,                      §
                                               §
 v.                                            §    CIVIL ACTION NO. 2:19-CV-00300-JRG
                                               §
 APCON, INC.,                                  §
                                               §
               Defendant.                      §

                                     FINAL JUDGMENT
       A jury trial commenced in the above-captioned case on April 16, 2021, and on April 23,

2021, the jury reached and returned its unanimous verdict finding that Defendant Apcon, Inc.

(“Apcon”) did not infringe any of Claims 1 and 8 of U.S. Patent No. 8,570,862, Claim 12 of U.S.

Patent No. 8,824,466, Claim 10 of U.S. Patent No. 8,873,557, Claim 14 of U.S. Patent No.

9,077,656, and Claim 16 of U.S. Patent No. 9,769,049 (collectively, the “Asserted Claims”); and

that Claims 1 and 8 of U.S. Patent No. 8,570,862, Claim 12 of U.S. Patent No. 8,824,466, Claim

10 of U.S. Patent No. 8,873,557, Claim 14 of U.S. Patent No. 9,077,656, and Claim 16 of U.S.

Patent No. 9,769,049 are invalid. (Dkt. No. 296).

       Pursuant to Rule 58 of the Federal Rules of Civil Procedure, and in accordance with the

jury’s unanimous verdict and the entirety of the record, the Court hereby ORDERS and ENTERS

JUDGMENT as follows:

       1.     Apcon did not infringe any of the Asserted Claims;

       2.     Claims 1 and 8 of U.S. Patent No. 8,570,862 are invalid;

       3.     Claim 12 of U.S. Patent No. 8,824,466 is invalid;

       4.     Claim 10 of U.S. Patent No. 8,873,557 is invalid;
Case 2:19-cv-00300-JRG Document 306 Filed 04/28/21 Page 2 of 2 PageID #: 12224




       5.      Claim 14 of U.S. Patent No. 9,077,656 is invalid;

       6.      Claim 16 of U.S. Patent No. 9,769,049 is invalid;

       7.      Pursuant to Federal Rule of Civil Procedure 54(d), Local Rule CV-54, and

               28 U.S.C. § 1920, Defendant Apcon is the prevailing party in this case and shall

               recover its costs from Plaintiff Gigamon, Inc.; and

       8.      All other requests for relief now pending and requested by either party but not

               specifically addressed herein are DENIED.

       All other requests for relief regarding the above-captioned case, including but not limited

to Motions pursuant to 35 U.S.C. § 285, shall be filed within 28 days of this Judgment.

       The Clerk of the Court is directed to CLOSE the above-captioned case.

       So Ordered this
       Apr 26, 2021




                                                2
